Case 1:15-cv-07433-LAP Document 1218-32 Filed 07/15/21 Page 1 of 5

                 McCAWLEY DECLARATION




                    EXHIBIT 11
                                                                                     Case 1:15-cv-07433-LAP Document 1218-32 Filed 07/15/21 Page 2 of 5

                                                                     INSTR # 113726458 Page 1 of 4, Recorded 06/01/2016 at 08:21 AM
                                                                     Broward County Commission, Deputy Clerk ERECORD



                                                                     Filing # 42049782 E-Filed 05/27/201608:50:18 AM



                                                                                                                                  IN THE CIRCUIT COURT OF THE 17th
                                                                                                                                  JUDICIAL CIRCUIT IN AND FOR
                                                                                                                                  BROWARD COUNTY, FLORIDA

                                                                                                                                  CIVIL DIVISION

                                                                                 BRADLEY J. EDWARDS, and                          CASE NO. CACE 15-000072           (cS)v
RECEIVED, 6/2/2016 9:49 AM, Clerk, Fourth District Court of Appeal




                                                                                 PAUL G. CASSELL,

                                                                                            Plaintiffs,
                                                                                 v.

                                                                                 ALAN DERSHOWITZ,

                                                                                            Defendant



                                                                                                                      NOTICE OF APPEAL

                                                                                           NOTICE IS GIVEN that Virginia Giuffre, Appellant, appeals to the Fourth District Court

                                                                                 of Appeal the order of this court rendered on May I 0, 2016, a copy of which is attached to this

                                                                                 notice as Exhibit A. The nature of the order is a final order holding that the court lacked

                                                                                 jurisdiction to consider Appellant's motions and that the Appellant lacked standing in this

                                                                                 matter.

                                                                                 Dated: May 27, 2016

                                                                                                                                    Respectfully submitted,


                                                                                                                                   Borns, SCHILLER & FLEXNER LLP
                                                                                                                                   401 East Las Olas Boulevard, Suite 1200
                                         l •-)Ii. ' '1. •'              -,,-__
                                                                                 '                                                 Fort Lauderdale, Florida 33301
                                                                                     -
                                                                                                  ."   .   ,,.                     Telephone: (954) 356-0011
                                                                                                                                   Facsimile: (954) 356-0022

                                                                                                                                    By:          ls/Sigrid S. McCawley
                                                                                                                                          Sigrid S. Mccawley, Esq.
                                                                                                                                          Florida Bar No. 129305

                                                                                            ---   ---- ;
                                                                                                                                   Attorney for Non-Party Virginia Giuffre



                                                                                           ...
                                                                                             .;


                                                                                         ***FILED: BROWARD COUNTY , FL HOWARD FORMAN, CLERK 5/2712016 8 50:18 AM* ***
         Case 1:15-cv-07433-LAP Document 1218-32 Filed 07/15/21 Page 3 of 5

INSTR # 113726458            Page       2 of 4




                                                CERTIFICATE OF SERVICE

                 I HEREBY CERTIFY that on May 27, 2016, a true and correct copy of the foregoing

        was served by Electronic Mail to the individuals identified below.




                                                              By:        ls/Sigrid S. McCawley
                                                                    Sigrid S. McCawley

        Thomas E. Scott                                    Richard A. Simpson
        Thomas.scolli11 csklcl'al.com                      r~irnpson(()   wikvrci n.com
        Steven R. Safra                                    Mary E. Borja
        SIC\ cn .~(lfra{11°'c,:_:;JsJ.1,'l'~lLS:.Ql1J      lllb<,irja(dw ilcvrc i11.corn
        COLE, SCOTT & KISSANE, P.A.                        Ashley E. Eiler
        9150 S. Dadeland Blvd., Suite 1400                 aci lcr(a wilcyn:in.cum
        Miami, Florida 33156                               WILEY REIN, LLP
        Rcncc.nailidc;,klcgal.co1n                         177 6 K Street NW
        Shellv.zambo(c1 csklegal.com                       Washington, D.C. 20006

        Counsel for Alan Dershowitz                        Counsel for Alan Dershowitz

        Charles H. Lichtman, Esq.                          Bruce S. Rogow, Esq.
        BERGER SINGERMAN LLP                               BRUCE S. ROGOW. P.A.
        350 E. Las Olas Blvd.                              100 NE 3rd Avenue, Suite 1000
        Suite I 000                                        Fort Lauderdale, FL 33301
        Fort Lauderdale, FL 33301                          Tel: (954) 767-8909
        Tel: (954) 525-9900                                Fax: (954) 764-1530
        Fax: (954) 523-2872                                Email: brogmv(u.rnuolaw.t:_om
        Email: clichtman(1i bcn.!.crsingcrman.com

        Counsel for A Ian Dershowitz

        Kenneth A. Sweder, Esq.                            Jack Scarola
        SWEDER & ROSS, LLP                                 SEARCY DENNEY SCAROLA BARNHART
        13 I Oliver Street                                 & SHIPLEY, P.A.
        Boston, MA 021 I 0                                 .ISX(ii..searcylaw.com
        Tel: (617) 646-4466                                2139 Palm Beach Lakes Blvd.
        Email: ksweder(d sweder-ross.com                   West Palm Beach, FL 33409-6601

        Counsel for Alan Dershowitz                        Attorney for Plaintiffs




                                                          2
        Case 1:15-cv-07433-LAP Document 1218-32 Filed 07/15/21 Page 4 of 5

INSTR # 113726458   Page   3 of 4




                                    Exhibit A
        Case 1:15-cv-07433-LAP Document 1218-32 Filed 07/15/21 Page 5 of 5

INSTR # 113726458           Page     4 of 4,     End of Document




                      *"'"'*FILED: BROWARD COUNTY. FL Howard C. Fonnan, CLERK 5/1112016 11:34:31 AM.*"'**




                                                           IN THE CIRCUIT COURT OF THE
                                                           SEVENTEENTH JUDICIAL CIRCUIT IN
                                                           AND FOR BROWARD COUNTY, FLORIDA

                                                           CASE No. I 5-000072       ( IJ   f)
          BRADLEY J. EDWARDS and PAUL G.
          CASSELL,

                     Plaintiffs/Counterclaim Defendants,

          vs.

          ALAN M. DERSHOWITZ,

                     Defendant/Counterclaim Plaintiff.


                     ORDER GRANTING DEFENDANT'S MOTION TO STRIKE MOTION OF
                        NON-PARTY VIRGINIA ROBERT'S MOTION FOR SANCTIONS

                     THIS CAUSE came before the Court on May 4, 2016 upon Defendant's Motion to Strike

          Motion of Non-Party Virginia Robert's Motion for Sanctions (the "Motion to Strike"). The Court

          heard argument of counsel, reviewed the Court file and is otherwise fully advised. Accordingly,

                     IT IS HEREBY ORDERED:

                     1.     Defendant's Motion to Strike is granted. Even if defendant Dershowitz willfully

          violated this Court's order, the Court has no jurisdiction to consider the motion for sanctions, and

          further, Virginia Roberts lacks standing in this case.

                     DONE and ORDERED in Chambers in Fort Lauderdale, Broward C01mty, Florida on this

         Day         of May, 2016.



                                                                                     ~-----
                                                                   HONORABLE JU~~S LYNCH
                                                                                   BROWARD COUNTY
                                                                                   I DO HEREBY CERTIFY Ille within and fcregOing Is a Wiie
         Copies to:                                                                and corteet copy of th& oriCJinal • it appeal$ on reoaod
                                                                                   and fie in lhe ofllce of Ille CirWll Court Clelk ol Browercl
         All Counsel of Record                                                     Counly. ROficl8.
                                                                                        WITNESS my hand and Official Seal Bl F
                                                                                       ·   lhlsthe        dayof~~~-li''J.

         7102008-1
